DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 9, 2020 has been entered.  Amendment of claims 29 and 39 is acknowledged.  Claims 50-54 have been cancelled.  Claims 29-41 and 44-49 are currently under consideration in this application.
The rejection of claims 50-54 under 35 USC § 101 is withdrawn in view of Applicant's cancellation of claims 50-54. 
 
Allowable Subject Matter
Claims 29-41 and 44-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see Pg. 3, ¶ 1, filed 9/9/2020, with respect to the rejection of claim 29 under 35 U.S.C. 103 over Berry in view of Kumar have been fully considered and are persuasive.  The closest prior art, Berry (US20160143961A1), teaches a composition comprising a long list of bacteria including the recited bacteria without any suggestion to which combination of specific bacteria to use.  Therefore, the prior art does not reasonably teach or suggest the pharmaceutical composition for allergic inflammation comprising Lactobacillus sp., Faecalibacterium sp., and Akkermansia sp. and the rejection of claims 29-41 and 44-49 has been withdrawn. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 29-41 and 44-49 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657